Citation Nr: 0836127	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  03-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in March 2004.  A 
transcript is in the claims file.

This claim was previously before the Board in July 2004 and 
September 2005, at which times the Board remanded the 
veteran's claim for additional development.  As discussed 
below, the claim must again be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

As noted above, the Board last remanded the veteran's claim 
in September 2005.  At that time, the Board instructed the RO 
to verify one of the veteran's alleged stressors, an incident 
which the veteran had testified occurred in November or 
December 1967, with the U.S. Armed Services Center for Unit 
Records Research, now the U.S. Army & Joint Services Records 
Research Center (JSRRC).  The veteran testified that he was 
standing next to another soldier with the last name of [redacted] 
who received a disabling injury to his arm from a gun breach.  
Mr. [redacted] was a gunner's mate and a petty officer third 
class, the equivalent of an E-5, was also stationed aboard 
the U.S.S. Walke, and was already aboard the ship when the 
veteran got there.  

Unfortunately, when the JSRRC was contacted to verify this 
incident, [redacted]'s name was not included in the description 
of the incident and the date was incorrectly given as May 1, 
1968, instead of November or December 1967.  Therefore, the 
Board finds that an additional remand of this issue is 
necessary so that VA can attempt to verify the veteran's 
claimed stressor.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (Court held that compliance by the Board or the RO 
with remand instructions is neither optional nor 
discretionary).  

The veteran had a VA psychological examination in April 2008 
at which the examiner diagnosed the veteran with anxiety 
disorder, not otherwise specified, with  hyperarousal, 
intrusive memories, re-experiencing, avoidance, generalized 
anxiety, and irritability.  The VA physician said that it is 
likely as not, to more than a 50 percent probability, that 
this diagnosis is associated with situations first 
experienced during military service.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should review the veteran's 
claims file and prepare a summary of the 
claimed stressor involving a fellow 
soldier named [redacted].  The summary and all 
associated documents, to include the 
veteran's oral testimony and stressor 
statements, should be sent to the JSRRC.  
JSRRC should be requested to provide any 
information which might corroborate the 
veteran's alleged in-service stressor 
including, but not limited to, providing a 
copy of unit histories pertaining to the 
veteran.  The AMC/RO should also research 
the military service of Mr. [redacted], who 
the veteran says was a petty officer third 
class, the equivalent of an E-5, served 
aboard the U.S.S. Walke with the veteran 
in November or December 1967, and 
sustained a disabling injury to an arm in 
the presence of the veteran during that 
time period.

2.	The AMC/RO should schedule the veteran for 
an examination by a psychiatrist 
experienced in evaluating PTSD, other than 
the one who examined him in April 2008, to 
determine the diagnosis of any psychiatric 
disorder which is present.

a.	If the JSRRC is able to verify the 
alleged stressor, the examiner 
should be furnished with a complete 
and accurate account of it, and the 
examiner must be instructed that 
only that event may be considered 
for the purpose of determining 
whether an in-service stressor was 
sufficiently severe to have caused 
any current PTSD, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been 
satisfied by the in-service 
stressor.

b.	If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis, 
in conformity with the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

c.	If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not (i.e., 
to a degree of probability of at 
least 50 percent) that the veteran's 
diagnosed psychiatric illness arose 
during his military service from 
January 1967 to October 1968, or is 
causally related to comments and 
findings noted in the service 
medical records.  If the veteran is 
found to have any non-PTSD anxiety 
disorder but not PTSD, the examiner 
should reconcile such diagnosis with 
the findings in theApril 2008 VA 
examination.

d.	Note:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it

e.	A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file, to 
include a copy of this Remand, 
should be made available to the 
examiner before the examination, for 
proper review of the medical 
history.  The examination report is 
to reflect whether such a review of 
the claims file was made.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
PTSD.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with an 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the June 2008 SSOC.  The SSOC should 
also discuss service connection for any 
diagnosed non-PTSD anxiety disorder.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


